36 F.3d 1095
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Innocent U. UWAEME, Petitioner.
No. 94-8037.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 19, 1994Decided:  August 18, 1994.

On Petition for Writ of Mandamus.
Innocent U. Uwaeme, Petitioner Pro Se.
PETITION DENIED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Innocent U. Uwaeme filed this mandamus petition seeking an order directing the district court to act on a 28 U.S.C. Sec. 2255 (1988) motion filed in January of 1993.  Shortly after this mandamus petition was received, the district court entered an order allowing Uwaeme to proceed in forma pauperis and directing the government to file a response to the Sec. 2255 motion within twenty days.  In light of the district court's recent action, we grant leave to proceed in forma pauperis, but deny the request for mandamus relief as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED